Citation Nr: 1456550	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  09-23-190A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to an increased (compensable) rating for bilateral acute otitis externa.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 30, 1979 to September 13, 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which continued the Veteran's rating for otitis externa at zero percent (noncompensable).

On his substantive appeal, the Veteran requested a Board hearing.  Subsequently, the February 2012 Form 8 certification reflects that the Board hearing request had been canceled by the Veteran and his representative; however, evidence to that effect is not of record.  In March 2013, the Board sent a letter requesting clarification as to whether the Veteran still wished to have a hearing.  The letter requested that a response be received in 30 days or else the Board would presume that the Veteran no longer wished to have a Board hearing.  The Veteran did not respond.  Therefore, his request for a Board hearing is considered withdrawn.

In May 2013, the Board remanded the matter for further development.  

In his substantive appeal the Veteran made contentions that are construed as a claim for service connection for hearing loss.  This issue is referred to the RO for initial adjudication.


FINDING OF FACT

During the appellate period, the Veteran's otitis externa has been asymptomatic and not manifested by swelling, dry and scaly or serious discharge, or itching requiring frequent and prolonged treatment.  


CONCLUSION OF LAW

The criteria for a compensable rating for otitis externa have not been met.  38 U.S.C.A. §§ 1155, 5103 (West 2014); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.3, 4.7, 4.21; 38 C.F.R. § 4.87, Diagnostic Code 6210 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The RO sent a letter to the Veteran in October 2008 providing him notice before adjudication of his claim, which complied with the requirements of the VCAA.  See 38 U.S.C.A. § 5103; 38 C.F.R. §3.159(b).

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded VA examinations in November 2008 and August 2010 in relation to his claim.  These examinations addressed the pertinent criteria, and there is no argument or indication that they are inadequate.  In a February 2013 statement, the Veteran's representative appeared to be arguing the examination results were not valid for rating purposes.  The Board notes that the finding of unreliable results was reported on audiometric testing to assess bilateral hearing loss, not otitis externa.  The VA examinations for ear disease (service-connected otitis externa) did not indicate that findings were inadequate for rating purposes. 

In May 2013 the Board remanded the matter for further development.  Specifically, the Board directed the Appeals Management Center (AMC) to associate more recent VA treatment records with the claims file and to provide the Veteran another opportunity to provide additional evidence in support of his claim.  A review of the record shows the Board's remand directives have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  

As VA satisfied its duties to notify and assist the Veteran, there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

II.  Disability Ratings

Disability ratings are determined by application of a schedule of ratings which is based on average impairment of earning capacity.  8 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2014).  Separate diagnostic codes identify various disabilities and the criteria for specific ranges.

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability is resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Staged ratings are assignable during the course of an appeal for an increased rating in order to account for changes in the level of disability.  Hart v. Shinseki, 23 Vet. App. 9 (2009)

When all the evidence is assembled, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III. Analysis - Otitis Externa

Under VA's Rating Schedule, chronic otitis externa is evaluated pursuant to 38 C.F.R. § 4.87, Diagnostic Code 6210.  Under that code, a maximum 10 percent rating is assigned where the disability is productive of swelling, dry and scaly or serous discharge, and itching, requiring frequent and prolonged treatment. 

Where, as here, the Rating Schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2014). 

Applying the criteria set forth above to the facts in this case, the Board finds that the criteria for a compensable rating have not been met at any time during the pendency of the claim.

On VA examination in November 2008, the Veteran reported that he developed acute otitis externa while he was in service.  He was treated, the condition resolved and he had not further problems with otitis externa.  

Upon physical examination of the ears, the auricles were normal.  The external canals were both normal and there was no evidence of aftereffect of otitis externa.  The tympanic membranes were intact, and the tympanum and mastoids were normal.  There was no evidence of any dizziness or any other problem.  The diagnosis provided was otitis externa, treated and cured, with no residuals.  

On examination in August 2010, the Veteran reported having no problems with ear infections.  It was noted he was wearing a hearing aid in his right hear.  On physical examination, the auricles were normal.  External canals were normal and there was no evidence of edema, scaling, or discharge.  The tympanic membranes were intact bilaterally.  There were no oral polyps and the mastoids were nontender.  The diagnosis was otitis externa, recovered, no residuals.  

VA treatment records references for hearing loss, tinnitus, and otitis media.  See e.g., VA Treatment Record, dated July 2009.  They do not mention otitis externa.  

The Veteran has not reported any of the symptoms of otitis externa that would warrant a compensable rating.

Absent any evidence that otitis externa has been symptomatic during the appeal period, the evidence is against the grant of a compensable rating.  38 C.F.R. § 4.87, Diagnostic Code 6210.
IV.  Extraschedular & TDIU 

The Board has considered whether an extraschedular rating is appropriate under 38 C.F.R. § 3.321, but find no basis for further action on this question as there is no indication of an exceptional or unusual disability picture such that the schedular criteria are inadequate.  Inasmuch as otitis externa has been asymptomatic during the appeal period; there are no symptoms outside those contemplated in the Rating Schedule.  Moreover, the evidence does not show, nor has the Veteran contended, that his service-connected otitis externa has necessitated frequent periods of hospitalization or caused marked interference with employment.  38 C.F.R. § 3.321(b)(1) (2014); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In addition, there is no evidence of unemployability.  The Veteran has reported that he is employed and there is no indication that this employment is marginal.  See Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009) (holding that a claim for a total rating based on individual unemployability is not raised in an increased rating absent evidence of unemployability).  Therefore, a claim for total disability individual unemployability (TDIU) has not been raised. 

The preponderance of the evidence is against the claim for an increased (compensable) rating for otitis externa.  The benefit of the doubt doctrine is not for application where the weight of the evidence is against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to an increased (compensable) evaluation for bilateral acute otitis externa is denied.


____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


